 



Exhibit 10

 

 

 

MERRILL LYNCH & CO., INC.

2005 DEFERRED COMPENSATION PLAN

FOR A SELECT GROUP OF ELIGIBLE EMPLOYEES

 

 

 

 

DATED AS OF SEPTEMBER 29, 2004

 

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 



--------------------------------------------------------------------------------



 



MERRILL LYNCH & CO., INC.
2005 DEFERRED COMPENSATION PLAN
FOR A SELECT GROUP OF ELIGIBLE EMPLOYEES

Table of Contents

                                  Page I.   GENERAL   1     1.1   Purpose and
Intent   1     1.2   Definitions   1 II.   ELIGIBILITY   6     2.1   Eligible
Employees   6         (a)  
General Rule
  6         (b)  
Individuals First Employed During Election Year or Plan Year
  6         (c)  
Disqualifying Factors
  6 III.   DEFERRAL ELECTIONS; ACCOUNTS   6     3.1   Deferral Elections   6    
    (a)  
Timing and Manner of Making of Elections
  6         (b)  
Irrevocability of Deferral Election
  6         (c)  
Application of Election
  7     3.2   Crediting to Accounts   7         (a)  
Initial Deferrals
  7         (b)  
Private Fund Return Options
  7     3.3   Minimum Requirements for Deferral   7         (a)  
Minimum Requirements
  7         (b)  
Failure to Meet Requirements
  7     3.4   Return Options; Adjustment of Accounts   8         (a)  
Selection of Private Fund Return Option
  8         (b)  
Selection of Mutual Fund Return Options
  8         (c)  
Selection of the ML Ventures Leverage Percentage by Eligible Participants
  8         (d)  
Adjustments of ML Ventures and Private Fund Return Options
  8         (e)  
Adjustment of Debit Balance
  9         (f)  
Adjustment of Mutual Fund Return Balances
  9         (g)  
Annual Charge
  10         (h)  
Rollover Option
  10     3.5   Rescission of Deferral Election   11         (a)  
Prior to December 1, 2002
  11         (b)  
Adverse Tax Determination
  11         (c)  
Rescission For Amounts Not Yet Earned
  11 IV.   STATUS OF DEFERRED AMOUNTS AND ACCOUNT   11     4.1   No Trust or
Fund Created; General Creditor Status   11     4.2   Non-Assignability   12    
4.3   Effect of Deferral on Benefits Under Pension and Welfare Benefit Plans  
12

- i -



--------------------------------------------------------------------------------



 



                                  Page V.   PAYMENT OF ACCOUNT   12     5.1  
Manner of Payment   12         (a)  
Regular Payment Elections
  12         (b)  
Modified Installment Payments
  12         (c)  
Merrill Lynch’s Right to Alter Payment Date
  13     5.2   Termination of Employment   13         (a)  
Death, Retirement, Rule of 45
  13         (b)  
Other Termination of Employment — Forfeiture of Leverage
  14         (c)  
Leave of Absence, Transfer or Disability
  14         (d)  
Discretion to Alter Payment Date
  14     5.3   Withholding of Taxes   14     5.4   Beneficiary   15         (a)
 
Designation of Beneficiary
  15         (b)  
Change in Beneficiary
  15         (c)  
Default Beneficiary
  15         (d)  
If the Beneficiary Dies During Payment
  15     5.5   Hardship Distributions   15     5.6   Domestic Relations Orders  
16     5.7   No Actions Permitted that Would Cause Constructive Receipt   16 VI.
  ADMINISTRATION OF THE PLAN   16     6.1   Powers of the Administrator   16    
6.2   Grantor Trust   17     6.3   Payments on Behalf of an Incompetent   17    
6.4   No Right of Set Off   17     6.5   Corporate Books and Records Controlling
  17 VII.   MISCELLANEOUS PROVISIONS   17     7.1   Litigation   17     7.2  
Headings Are Not Controlling   17     7.3   Governing Law   18     7.4  
Amendment and Termination   18

- ii -



--------------------------------------------------------------------------------



 



MERRILL LYNCH & CO., INC.
2005 DEFERRED COMPENSATION PLAN
FOR A SELECT GROUP OF ELIGIBLE EMPLOYEES

ARTICLE I

GENERAL

1.1 Purpose and Intent.

     The purpose of the Plan is to encourage the employees who are integral to
the success of the business of the Company to continue their employment by
providing them with flexibility in meeting their future income needs. This Plan
is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Title I of ERISA, and all decisions concerning who is to
be considered a member of that select group and how this Plan shall be
administered and interpreted shall be consistent with this intention.

1.2 Definitions.

     For the purpose of the Plan, the following terms shall have the meanings
indicated.

     “Account” means the notional account established on the books and records
of ML & Co. for each Participant to record the Participant’s interest under the
Plan.

     “Account Balance” means, as of any date, the Deferred Amounts credited to a
Participant’s Account, adjusted in accordance with Section 3.4 to reflect the
performance of the Participant’s Selected Benchmark Return Options, the Annual
Charge, the Debit Balance, (if any) any adjustments in the event of a Capital
Call Default, and any payments made from the Account under Article V to the
Participant prior to that date.

     “Adjusted Compensation” means the financial advisor incentive compensation,
account executive incentive compensation or estate planning and business
insurance specialist incentive compensation, in each case exclusive of base
salary, earned by a Participant during the Fiscal Year ending in 2005, and
payable after January 1, 2005, as a result of the Participant’s production
credit level, or such other similar items of compensation as the Administrator
shall designate as “Adjusted Compensation” for purposes of this Plan.

     “Administrator” means the Head of Human Resources of ML & Co., or his or
her functional successor, or any other person or committee designated as
Administrator of the Plan by the Administrator or the MDCC.

     “Affiliate” means any corporation, partnership, or other organization of
which ML & Co. owns or controls, directly or indirectly, not less than 50% of
the total combined voting power of all classes of stock or other equity
interests.

     “Annual Charge” means the charge to a Participant’s Account provided for in
Section 3.4(g).

     “Applicable Federal Rate” means the applicable federal rate for short-term
(0-3 years) obligations of the United States Treasury as determined initially in
the month of closing of ML Ventures and thereafter in January of each subsequent
year.

 



--------------------------------------------------------------------------------



 



     “Available Balance” means amounts in a Participant’s Account that are
indexed to Benchmark Return Options with daily liquidity after the Account’s
Debit Balance has been reduced to zero.

     “Average Leveraged Principal Amount” means, for each Participant, for any
period, the sum of the Leveraged Principal Amounts outstanding at the end of
each day in the period divided by the number of days in such period.

     “Benchmark Return Options” means such investment vehicles as the
Administrator may from time to time designate for the purpose of indexing
Accounts hereunder. In the event a Benchmark Return Option ceases to exist or is
no longer to be a Benchmark Return Option, the Administrator may designate a
substitute Benchmark Return Option for such discontinued option.

     “Board of Directors” means the Board of Directors of ML & Co.

     “Capital Call” means the periodic demands for funds from a Participant’s
Account that will be equal to and occur simultaneously with capital calls made
by private equity funds (including ML Ventures) chosen as a return option by the
Participant.

     “Capital Call Default” means that there is an insufficient Liquid Balance
in the Participant’s Account to fund a Capital Call.

     “Capital Demand Default Adjustment” means the negative adjustment described
in Section 3.4 in the number of “units” (including units acquired by “Leverage”)
attributed to a Private Equity Fund Return Options that will be the result of a
Capital Call Default.

     “Cash Compensation” means (1) (for VICP eligible employees) salary in the
reference year plus VICP earned in the reference year and paid in January or
February of the next calendar year or (2) (for Financial Advisors and other
employees receiving Adjusted Compensation) base salary plus Adjusted
Compensation paid in the reference year.

     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.

     “Company” means ML & Co. and all of its Affiliates.

     “Compensation” means, as relevant, a Participant’s Adjusted Compensation,
Variable Incentive Compensation and/or Sign-On Bonus, or such other items or
items of compensation as the Administrator, in his or her sole discretion, may
specify in a particular instance.

     “Debit Balance” means, as of any date, the dollar amount, if any,
representing each of: (1) the aggregate Annual Charge, accrued in accordance
with Section 3.4(g)(i); and (2) any Leveraged Principal Amount (together with
any pro rata Interest Amounts determined in accordance with Section 3.4(g)(ii),
if applicable), as reduced by any distributions recorded from ML Ventures Units
recorded in a Participant’s Account in accordance with Section 3.4(e).

     “Deferral Percentage” means the percentage (which, unless the
Administrator, in his or her sole discretion, determines otherwise, shall be in
whole percentage increments and not more than 90%) specified by the Participant
to be the percentage of each payment of Compensation he or she wishes to defer
under the Plan.

- 2 -



--------------------------------------------------------------------------------



 



     “Deferred Amounts” means, except as provided in Section 5.6, the amounts of
Compensation actually deferred by the Participant under this Plan.

     “Election Year” means the 2004 calendar year.

     “Eligible Compensation” means (1) for persons eligible for the Variable
Incentive Compensation Program or other similar programs: (A) a Participant’s
2003 base earnings plus (B) any cash bonus awarded in early 2004, and (2) for
persons ineligible for such bonus programs, a Participant’s 2003 Adjusted
Compensation.

     “Eligible Employee” means an employee eligible to defer amounts under this
Plan, as determined under Section 2.1 hereof.

     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Fiscal Month” means the monthly period used by ML & Co. for financial
accounting purposes.

     “Fiscal Year” means the annual period used by ML & Co. for financial
accounting purposes.

     “Full-Time Domestic Employee” means a full-time employee of the Company
paid from the Company’s domestic based payroll (other than any U.S. citizen or
“green card” holder who is employed outside the United States).

     “Full-Time Expatriate Employee” means a U.S. citizen or “green card” holder
employed by the Company outside the United States and selected by the
Administrator as eligible to participate in the Plan (subject to the other
eligibility criteria).

     “Initial Leveraged Amount” means the initial dollar amount by which a
Participant’s deferral into ML Ventures Units is leveraged as determined in
accordance with Section 3.4(c).

     “Interest” means the hypothetical interest accruing on a Participant’s
Average Leveraged Principal Amount at the Applicable Federal Rate.

     “Interest Amounts” means, for any Participant, as of any date, the amount
of Interest that has accrued to such date on such Participant’s Average
Leveraged Principal Amount, from the date on which a Participant’s Leveraged
Principal Amount is established, or from the most recent date that Interest
Amounts were added to the Leveraged Principal Amount.

     “Leveraged or Unleveraged Distributions” means the distributions to a
Participant’s Account attributable to the leveraged or unleveraged portion (as
the case may be) of a Participant’s ML Ventures Units.

     “Leverage-Eligible Participants” means persons who (1) are accredited
investors within the meaning of the Securities Act of 1933, and (2) received
Cash Compensation of at least $300,000 in 2002, and (3) received Cash
Compensation of at least $200,000 in 2001 and otherwise qualify, in accordance
with standards determined by the Administrator, to select a ML Ventures Return
Option on a leverage basis.

- 3 -



--------------------------------------------------------------------------------



 



     “Leveraged Principal Amount” means a Participant’s Initial Leveraged
Amount, if any, as adjusted to reflect the addition of Interest Amounts (or any
pro rata Interest Amounts).

     “Leverage Percentage” means the percentage of leverage chosen by a
Leverage-Eligible Participant, which percentage shall not exceed 200%.

     “Liquid Balance” means, as of any date, the Deferred Amounts credited to a
Participant’s Account, not including amounts that represent future commitments
to Private Equity Funds, including ML Ventures, adjusted (either up or down) to
reflect: (1) the performance of the Participant’s Mutual Fund Return Balances as
provided in Section 3.4(f); (2) distributions with respect to ML Ventures Units
made in accordance with Section 3.4(d); (3) reduction of any Debit Balance as
provided in Section 3.4(e); and (4) any payments to the Participant under
Article V hereof.

     “Maximum Deferral” means the whole dollar amount specified by the
Participant to be the amount of Compensation he or she elects to be deferred
under the Plan.

     “MDCC” means the Management Development and Compensation Committee of the
Board of Directors.

     “ML & Co.” means Merrill Lynch & Co., Inc.

     “ML Ventures Return Option” means the option of indexing returns hereunder
to the performance of a ML Ventures limited partnership, on a leveraged or
unleveraged basis.

     “ML Ventures Units” means the record-keeping units credited to the Accounts
of Participants who have chosen the ML Ventures Return Option.

     “Mutual Fund Return Options” means the mutual funds chosen as Benchmark
Return Options by the Administrator.

     “Net Asset Value” means, with respect to each Benchmark Return Option that
is a mutual fund or other commingled investment vehicle for which such values
are determined in the normal course of business, the net asset value, on the
date in question, of the vehicle for which such value is being determined.

     “Participant” means an Eligible Employee who has elected to defer
Compensation under the Plan.

     “Plan” means this Merrill Lynch & Co., Inc. 2005 Deferred Compensation Plan
for a Select Group of Eligible Employees.

     “Plan Year” means the Fiscal Year ending in 2005.

     “Private Fund Return Option(s)” means one or more private funds that are
chosen by the Administrator to be offered – with such limitations as may be
required – to eligible Participants as Benchmark Return Options.

     “Private Fund Unit(s)” means the record-keeping units credited to the
Accounts of Participants who have chosen one or more Private Fund Return
Options.

- 4 -



--------------------------------------------------------------------------------



 



     “Retirement” means a Participant’s (i) termination of employment with the
Company for reasons other than for cause on or after the Participant’s 65th
birthday, or (ii) termination of employment on or after the Participant’s 55th
birthday if the Participant has at least 10 years of service, or (iii)
termination of employment at any age with the express approval of the
Administrator, which will be granted only if the termination is found by the
Administrator to be in, or not contrary to, the best interests of the Company.

     “Rule of 45” means a Participant’s termination of employment with the
Company for reasons other than cause (1) on or after (A) having completed at
least five (5) years of service and (B) reaching any age, that, when added to
service with the Company (in each case, expressed as completed years and
completed months), equals at least 45; or (2) as the result of (A) becoming
employed by an unconsolidated affiliate of the Company (as specified by the Head
of Human Resources) or (B) being a part of a divestiture or spin-off designated
by the Head of Human Resources as eligible, provided that, a Participant shall
not qualify for the Rule of 45 if he or she engages in a business which the
Administrator, in his or her sole discretion, determines to be in competition
with the business of the Company.

     “Remaining Deferred Amounts” means the product of a Participant’s Deferred
Amounts times a fraction equal to the number of remaining installment payments
divided by the total number of installment payments.

     “Selected Benchmark Return Option” means a Benchmark Return Option selected
by the Participant in accordance with Section 3.4.

     “Sign-On Bonus” means a single-sum amount paid or payable to a new Eligible
Employee during the Plan Year upon commencement of employment, in addition to
base pay and other Compensation, to induce him or her to become an employee of
the Company, or any similar item of compensation as the Administrator shall
designate as “Sign-On Bonus” for purposes of this Plan.

     “Undistributed Deferred Amounts” means, as of any date on which the Annual
Charge is determined, a Participant’s Deferred Amounts (exclusive of any
appreciation or depreciation) minus, for each distribution to a Participant
prior to such date, an amount equal to the product of the Deferred Amounts and a
fraction the numerator of which is the amount of such distribution and the
denominator of which is the combined Net Asset Value (prior to distribution) of
the Participant’s Account as of the date of the relevant distribution.

     “Variable Incentive Compensation” means the variable incentive compensation
or office manager incentive compensation that is paid in cash to certain
employees of the Company generally in January or February of the Plan Year with
respect to the prior Fiscal Year, which for purposes of this Plan is considered
earned during the Plan Year regardless of when it is actually paid to the
Participant, or such other similar items of compensation as the Administrator
shall designate as “Variable Incentive Compensation” for purposes of this Plan.

     “401(k) Plan” means the Merrill Lynch & Co., Inc. 401(k) Savings &
Investment Plan.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE II

ELIGIBILITY

2.1 Eligible Employees.

     (a) General Rule. An individual is an Eligible Employee if he or she (i) is
a Full-Time Domestic Employee or a Full-Time Expatriate Employee, (ii) has at
least $300,000 of Eligible Compensation for the year prior to the Election Year,
and (iii) has attained the title of Vice President or higher.

     (b) Individuals First Employed During Election Year or Plan Year. Subject
to the approval of the Administrator in his or her sole discretion, an
individual who is first employed by the Company during the Election Year or the
Plan Year is an Eligible Employee if his or her Eligible Compensation, together,
if applicable, with the amount of any Variable Incentive Compensation that will
be payable to such individual in the next annual bonus cycle pursuant to a
written bonus guarantee, is greater than $300,000, and he or she is employed as
or is to be nominated for the title of Vice President or higher at the first
opportunity following his or her commencement of employment with the Company.

     (c) Disqualifying Factors. An individual shall not be an Eligible Employee
if either (i) as of the deadline for submission of elections specified in
Section 3.1(a), the individual’s wages have been attached or are being garnished
or are otherwise restrained pursuant to legal process, or (ii) within 13 months
prior to the deadline for submission of elections specified in Section 3.1(a),
the individual has made a hardship withdrawal of Elective 401(k) Deferrals as
defined under the 401(k) Plan.

ARTICLE III

DEFERRAL ELECTIONS; ACCOUNTS

3.1 Deferral Elections.

     (a) Timing and Manner of Making of Elections. An election to defer
Compensation for payment in accordance with Article V shall be made by
submitting to the Administrator such forms as the Administrator may prescribe in
whatever manner that the Administrator directs. Each election submitted must
specify a Maximum Deferral and a Deferral Percentage with respect to each
category of Compensation to be deferred. All elections by a Participant to defer
Compensation under the Plan must be received by the Administrator or such person
as he or she may designate for the purpose by no later than October 15 of the
Election Year (or such later date as the Administrator, in his or her sole
discretion, may specify in any particular instance) or, in the event such date
is not a business day, the immediately preceding business day; provided,
however, that the Eligible Employee’s election to defer a Sign-On Bonus must be
part of such Eligible Employee’s terms and conditions of employment agreed to
prior to the Eligible Employee’s first day of employment with the Company.

     (b) Irrevocability of Deferral Election. Except as provided in Sections 3.5
and 5.5, an election to defer the receipt of any Compensation made under
Section 3.1(a) is irrevocable once submitted to the Administrator or his or her
designee. The Administrator’s acceptance of an election to defer Compensation
shall not, however, affect the contingent nature of such Compensation under the
plan or program under which such Compensation is payable.

- 6 -



--------------------------------------------------------------------------------



 



     (c) Application of Election. The Participant’s Deferral Percentage will be
applied to each payment of Compensation to which the Participant’s deferral
election applies, provided that the aggregate of the Participant’s Deferred
Amounts shall not exceed the Participant’s Maximum Deferral. If a Participant
has made deferral elections with respect to more than one category of
Compensation, this Section 3.1(c) shall be applied separately with respect to
each such category.

3.2 Crediting to Accounts.

     (a) Initial Deferrals. A Participant’s Deferred Amounts will be credited to
the Participant’s Account as soon as practicable (but in no event later than the
end of the following month) after the last day of the Fiscal Month during which
such Deferred Amounts would, but for deferral, have been paid and will be
accounted for in accordance with Section 3.4. No interest will accrue, nor will
any adjustment be made to an Account, for the period until the Deferred Amounts
are credited.

     (b) Private Fund Return Options. Upon the closing of any Private Return
Option, a Participant’s Account will be credited with a number of units
determined by dividing by $1,000 the sum of the following: (1) the portion of
the Account Balance that the Participant has elected to allocate to the Private
Return Option, as of the day prior to the closing date; and (in the case of ML
Ventures only) (2) the Participant’s Initial Leveraged Amount (computed in
accordance with Section 3.4(c)).

3.3 Minimum Requirements for Deferral.

     (a) Minimum Requirements. Notwithstanding any other provision of this Plan,
no deferral will be effected under this Plan with respect to a Participant if:



  (i)  
the Participant is not an Eligible Employee as of December 31, 2004,
    (ii)  
the Participant’s election as applied to the Participant’s Variable Incentive
Compensation (determined by substituting the Election Year for the Plan Year) or
Adjusted Compensation (determined by substituting the Fiscal Year immediately
prior to the Fiscal Year ending in the Election Year for the Fiscal Year ending
in the Plan Year) would have resulted in an annual deferral of less than
$15,000, or
    (iii)  
the greater of (A) the sum of (1) the “Medicare wages” amount listed on the
Participant’s W-2 form for the Plan Year, and (2) any Compensation that is
accelerated which the Participant may receive in December of the Election Year
which would have been payable in the Plan Year in the absence of the action of
the Company to accelerate the payment, or (B) the Participant’s Eligible
Compensation for the Plan Year, is less than $250,000;

provided, that any Participant who first becomes an employee of the Company
during the Plan Year shall not be required to satisfy conditions (i) and (ii).
Condition (ii) does not require a Participant’s elections to result in an actual
deferral of at least $15,000.

     (b) Failure to Meet Requirements. If the requirements of Section 3.3(a)(i)
or (ii) are not met by a Participant to whom such requirements are applicable,
such Participant’s Deferred Amounts, if any, will be paid to such Participant,
with adjustment to reflect the performance of any Selected Benchmark Return
Option, as soon as practicable after it has

- 7 -



--------------------------------------------------------------------------------



 



been determined that the requirements have not been met. If the requirements of
Section 3.3(a)(iii) are not met by a Participant, the greater of such
Participant’s Deferred Amounts or Account Balance will be paid to such
Participant as soon as practicable after it has been determined that the
requirements have not been met.

3.4 Return Options; Adjustment of Accounts.

     (a) Selection of Private Fund Return Options. In any year that a Private
Fund partnership is offered as a return option, eligible Participants may select
the Private Fund Return Option, provided that Merrill Lynch will have the
discretion to alter the Participant’s payout elections if this option is chosen.
Participants should be aware that once the closing of the relevant fund has
occurred, Participants will not be able to change their elections. Participants
should also be aware that in the event of a Capital Call Default, for certain
Private Equity Funds, they may be penalized by having their Accounts adjusted
downward in accordance with Section 3.4 (d).

     (b) Selection of Mutual Fund Return Options. Coincident with the
Participant’s election to defer Compensation, the Participant must select the
percentage of the Participant’s Account to be adjusted to reflect the
performance of Mutual Fund Return Options, for use when a Participant’s Account
has a Liquid Balance. All elections shall be in multiples of 1%. A Participant
may, by complying with such procedures as the Administrator may prescribe on a
uniform and nondiscriminatory basis, including procedures specifying the
frequency with respect to which such changes may be effected (but not more than
12 times in any calendar year), change the Selected Benchmark Return Options to
be applicable with respect to his or her Account.

     (c) Selection of the ML Ventures Leverage Percentage by Eligible
Participants. Prior to the closing of the offering of an ML Ventures
partnership, Leverage-Eligible Participants who select the ML Ventures Return
Option on a leveraged basis must choose their Leverage Percentage, in accordance
with standards determined by the Administrator, by submitting such forms as the
Administrator shall prescribe. Prior to the closing of an ML Ventures
partnership, the Administrator will determine each Leverage-Eligible
Participant’s Initial Leveraged Amount by applying such Participant’s Leverage
Percentage to the dollar value of the portion of the Participant’s Account
Balance allocated to the ML Ventures Return Option. The Initial Leveraged Amount
will be recorded as the Leveraged Principal Amount, to which amount Interest
Amounts will be added annually in accordance with Section 3.4(e).

     (d) Adjustments of ML Ventures and other Private Fund Return Options.



  (i)  
Whenever a distribution is paid on an actual unit of an ML Ventures partnership
or other Private Fund Return Option, an amount equal to such per unit
distribution times the number of units in the Participant’s Account will first
be applied against any Debit Balance, as provided in Section 3.4(e), and then,
if any portion of such distribution remains after the Debit Balance is reduced
to zero, be credited to the Participant’s Account to be indexed initially to ML
Retirement Reserves and then to the Mutual Fund Return Option(s) chosen by the
Participant.
    (ii)  
In the event of a Capital Call Default, a Participant’s notional investment in
the relevant fund will be capped. If this occurs, the number of units
represented by the return option (including, in the case of ML Ventures, any
leveraged units)

- 8 -



--------------------------------------------------------------------------------



 



     
will be adjusted downward to reflect a smaller investment and resulting lower
leverage.
    (iii)  
The ML Ventures Units and the Debit Balance will also be adjusted in accordance
with Section 5.2 hereof in the event of a Participant’s termination.

     (e) Adjustment of Debit Balance. Any Debit Balance shall be reduced as soon
as possible by any distributions relating to ML Ventures Units. Reductions of
the Debit Balance, as provided in the foregoing sentence, shall be applied first
to reduce the Debit Balance attributable to accrued Annual Charges and then,
after all such accrued Annual Charges have been satisfied, to reduce any
Leveraged Principal Amount. As of the last day of each Fiscal Year, Interest
Amounts computed by the Administrator shall be added to the Leveraged Principal
Amount. If on any date the Leveraged Principal Amount would be discharged
completely as a result of distributions or chargeoffs, Interest Amounts will be
computed through such date and added to the Leveraged Principal Amount as of
such date.

     (f) Adjustment of Mutual Fund Return Balances. While the Participant’s
Balances do not represent the Participant’s ownership of, or any ownership
interest in, any particular assets, the Balances attributable to Mutual Fund
Return Options shall be adjusted to reflect credits or debits relating to
distributions from any Private Fund Return Options or chargeoffs against the
Debit Balance and to reflect the investment experience of the Participant’s
Mutual Fund Return Options in the same manner as if investments or dispositions
in accordance with the Participant’s elections had actually been made through
the ML Benefit Services Platform and ML II Core Recordkeeping System, or any
successor system used for keeping records of Participants’ Accounts (the “ML II
System”). In adjusting Accounts, the Participant will give instructions to the
ML Benefit Services Platform which will be reflected as credits or debits as of
the weekly processing of such instructions through the ML II System. This
processing shall control the timing and pricing of the notional investments in
the Participant’s Mutual Fund Return Options in accordance with the rules of
operation of the ML II System and its requirements for placing corresponding
investment orders, as if orders to make corresponding investments or
dispositions were actually to be made on the transaction processing date. In
connection with the crediting of Deferred Amounts or distributions to the
Participant’s Account and distributions from or debits to the Account,
appropriate deferral allocation instructions shall be treated as received from
the Participant prior to the close of transactions through the ML II System on
the relevant transaction processing date. Each Mutual Fund Return Option shall
be valued using the Net Asset Value of the Mutual Fund Return Option as of the
relevant transaction processing date; provided, that, in valuing a Mutual Fund
Return Option for which a Net Asset Value is not computed, the value of the
security involved for determining Participants’ rights under the Plan shall be
the price reported for actual transactions in that security through the ML II
System on the relevant transaction processing date, without giving effect to any
transaction charges or costs associated with such transactions; provided,
further, that, if there are no such transactions effected through the ML II
System on the relevant day, the value of the security shall be:



  (i)  
if the security is listed for trading on one or more national securities
exchanges, the average of the high and low sale prices for that day on the
principal exchange for such security, or if such security is not traded on such
principal exchange on that day, the average of the high and low sales prices on
such exchange on the first day prior thereto on which such security was so
traded;

- 9 -



--------------------------------------------------------------------------------



 



  (ii)  
if the security is not listed for trading on a national securities exchange but
is traded in the over-the-counter market, the average of the highest and lowest
bid prices for such security on the relevant day; or
    (iii)  
if neither clause (i) nor (ii) applies, the value determined by the
Administrator by whatever means he considers appropriate in his or her sole
discretion.

All debits and charges against the Account shall be applied as a pro rata
reduction of the portion of the Account Balance indexed to each of the
Participant’s Mutual Fund Return Options.

     (g) Annual Charge. As of the last day of each Fiscal Year or such earlier
day in December as the Administrator shall determine, an Annual Charge of 2.0%
of the Participant’s Original Deferred Amounts (exclusive of any appreciation or
depreciation determined under Section 3.4 (f)) shall be applied to reduce the
Account Balance.



  (i)  
In the event that all or any portion of the Account Balance is indexed to a
Benchmark Return Option with less than daily liquidity, the Annual Charge will
accrue as a Debit Balance and be paid out of future amounts credited to the
Account Balance.
    (ii)  
In the event that the Participant elects to have the Account Balance paid in
installments, the Annual Charge will be charged on the Remaining Deferred
Amounts after giving effect to the installment payments.
    (iii)  
In the event that the Account Balance is paid out completely during a Fiscal
Year prior to the date upon which the Annual Charge is assessed, a pro rata
Annual Charge will be deducted from amounts to be paid to the Participant to
cover that fraction of the Fiscal Year that Deferred Amounts (or Remaining
Deferred Amounts in the case of installment payments) were maintained hereunder.
The Annual Charge shall be applied as a pro rata reduction of the portion of the
Account Balance indexed to each of the Participant’s Selected Benchmark Return
Options. In applying the Annual Charge, the pricing principles set forth in
Section 3.4(f) will be followed.

     (h) Rollover Option. In the discretion of the Administrator or a designee,
additional Benchmark Return Options, including Return Options with less than
daily liquidity, may be offered to all Participants under the Plan or to a more
limited group of Participants. In such event, Participants will be allowed, in
such manner as the Administrator shall determine, to elect that all or a portion
of Account Balances be indexed to such Benchmark Return Options.



  (i)  
With respect to Benchmark Return Options that do not provide daily liquidity:
(A) payments under Article V will be made in accordance with a Participant’s
election at the time of the Participant’s original deferral, with any
adjustments required for the more limited liquidity of such Return Option;
(B) Participants may be limited in their ability to elect, change or continue
their Benchmark Return Options in accordance with such terms and conditions as
the Administrator or a designee may determine; and (C) the Annual Charge shall
be accrued and paid, when possible, upon liquidation of all or any portion of
the Benchmark Return Option, provided that no payment shall be made to a
Participant under Article V hereof until all accrued Annual Charges have been
paid.

- 10 -



--------------------------------------------------------------------------------



 



  (ii)  
In the event that such limited liquidity options include future ML Ventures
Partnerships, the designated amounts shall be credited to such Participant,
accounted for, adjusted and paid out to such Participant in accordance with the
terms and conditions of this Plan as they related to the ML Ventures Return
Option.

3.5 Rescission of Deferral Election.

     (a) Prior to December 1, 2004. A deferral election hereunder may be
rescinded at the request of a Participant only (i) on or before December 1,
2004, and (ii) if the Administrator, in his or her sole discretion and upon
evidence of such basis that he or she finds persuasive (including a material
applicable change in the Participant’s U.S. Federal and/or foreign income tax
rate during the period between October 31, 2004 and November 30, 2004), agrees
to the rescission of the election. In the event that the Administrator agrees to
the rescission, the Deferred Amounts, if any, credited to the Participant’s
Account will be paid to the Participant as soon as practicable thereafter,
subject to reduction for any applicable withholding taxes.

     (b) Adverse Tax Determination. Notwithstanding the provisions of Section
3.5(a), a deferral election may be rescinded at any time if (i) a change in law
or a final determination is made by a court or other governmental body of
competent jurisdiction that the election was ineffective to defer income for
purposes of U.S. Federal, state, local or foreign income taxation and the time
for appeal from this determination has expired, and (ii) the Administrator, in
his or her sole discretion, decides, upon evidence of the occurrence of the
events described in (i) hereof that he or she finds persuasive, to rescind the
election. Upon such rescission, the Account Balance, including any adjustment
for performance of the Selected Benchmark Return Options, will be paid to the
Participant as soon as practicable, and no additional amounts will be deferred
pursuant to this Plan.

     (c) Rescission For Amounts Not Yet Earned. Upon the Participant’s written
request, the Administrator may in his or her sole discretion terminate any
deferral elections made hereunder with respect to Compensation not yet earned
and no further amounts will be deferred. In addition, in the event a Participant
receives a hardship withdrawal under the 401(k) Plan, the Administrator shall,
as of the date the Participant’s Elective 401(k) Deferrals (as defined in the
401(k) Plan) are suspended under the 401(k) Plan as a result of such hardship
withdrawal, terminate the Participant’s deferrals under this Plan in accordance
with the preceding sentence, as if the Participant had requested rescission in
writing. In each case, amounts previously deferred will continue to be governed
by the terms of this Plan.

ARTICLE IV

STATUS OF DEFERRED AMOUNTS AND ACCOUNT

4.1 No Trust or Fund Created; General Creditor Status.

     Nothing contained herein and no action taken pursuant hereto will be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between ML & Co. and any Participant, the Participant’s beneficiary
or estate, or any other person. Title to and beneficial ownership of any funds
represented by the Account Balance will at all times remain in ML & Co.; such
funds will continue for all purposes to be a part of the general funds of ML &
Co. and may be used for any corporate purpose. No person will, by virtue of the
provisions of this Plan,

- 11 -



--------------------------------------------------------------------------------



 



have any interest whatsoever in any specific assets of the Company. TO THE
EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM ML & CO. UNDER
THIS PLAN, SUCH RIGHT WILL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL
CREDITOR OF ML & CO.

4.2 Non-Assignability.

     The Participant’s right or the right of any other person to the Account
Balance or any other benefits hereunder cannot be assigned, alienated, sold,
garnished, transferred, pledged, or encumbered except by a written designation
of beneficiary under this Plan, by written will, or by the laws of descent and
distribution.

4.3 Effect of Deferral on Benefits Under Pension and Welfare Benefit Plans.

     The effect of deferral on pension and welfare benefit plans in which the
Participant may participate will depend upon the provisions of each such plan,
as amended from time to time.

ARTICLE V

PAYMENT OF ACCOUNT

5.1 Manner of Payment.

     (a) Regular Payment Elections. A Participant’s Account Balance will be paid
by the Company, as elected by the Participant at the time of his or her deferral
election, either in a single payment to be made, or in the number of annual
installments (not to exceed 15) chosen by the Participant to commence, (i) in
the month following the month of the Participant’s Retirement or death, (ii) in
any month and year selected by the Participant after the end of 2005, or
(iii) in any month in the calendar year following the Participant’s Retirement;
provided that, if a Participant’s election would result in payment (in the case
of a single payment) or commencement of payment (in the case of installment
payments) after the Participant’s 70th birthday, then, notwithstanding the
Participant’s elections, the Company will pay, or commence payment of, the
Participant’s Account Balance in the month following the Participant’s 70th
birthday unless the Participant continues to be an active full time employee at
such time, in which case the Company will pay, or commence payment of, the
Participant’s Account Balance in the month following the Participant’s cessation
of active service (to the extent payment has not already been made or
commenced). The amount of each annual installment, if applicable, shall be
determined by multiplying the Account Balance as of the last day of the month
immediately preceding the month in which the payment is to be made by a
fraction, the numerator of which is one and the denominator of which is the
number of remaining installment payments (including the installment payment to
be made). In the event that immediately prior to the lump sum payment or the
initial installment payment, all or any portion of a Participant’s Account
Balance remains indexed to a Benchmark Return Option with less than daily
liquidity, such payment shall be adjusted, if necessary, for the liquidity
restraints of the Benchmark Return Option and, in the case of an election of 11
or more installment payments commencing upon Retirement or a date certain
coincident with Retirement, shall be delayed until such Account Balance is fully
liquid.

     (b) Modified Installment Payments. In lieu of one of the regular payment
elections provided for in Section 5.1(a), a Participant may elect to receive the
Account Balance in at least 11 but no more than 15 annual installment payments
(“modified installment payments”), such

- 12 -



--------------------------------------------------------------------------------



 



modified installment payments to commence on the last business day in March in
the year following the Participant’s Retirement or death (the “Initial Payment
Date”), provided that, in the event that immediately prior to the initial
payment of such installment payments, all or any portion of a Participant’s
Account Balance remains indexed to a Benchmark Return Option with less than
daily liquidity, such initial payment shall be delayed until such Account
Balance is fully liquid. The modified installment payments shall be computed in
accordance with last sentence of Section 5.1(a) and will in all other respects
be treated like regular installment payments under the Plan. By electing
modified installment payments, the Participant agrees that at any time prior to
the last day of February immediately preceding a Participant’s Initial Payment
Date (the “Determination Date”), ML & Co. shall have the right, without the
consent of the Participant or any beneficiary, to change the Participant’s
method of payment to 11 annuitized payments (“annuitized payments”), in the
event that, in the sole discretion of the Administrator, it is determined that
such a change is necessary or appropriate in order to preserve the intended
state tax benefits of the modified installment payments to the Participant or
any beneficiary. In the event that the Administrator determines that annuitized
payments shall be made, the amount of the annuitized payments will be determined
by applying the Discount Rate, as defined below, to the Account Balance as of
the Determination Date to create a stream of 11 equal annual payments. If
annuitized payments are to be made, then the Account Balance shall cease to be
adjusted pursuant to Section 3.4 as of the Determination Date (except that a pro
rata Annual Charge will be deducted from the Account Balance prior to
calculation of the annuitized payments to cover the fraction of the Fiscal Year
preceding the Determination Date) and the Company’s only obligation to the
Participant shall be to make the annuitized payments when due. As used herein,
Discount Rate shall mean ML & Co.’s then-applicable after-tax cost of borrowing
and is defined as (A) x (B), where (A) is equal to 1 minus ML & Co.’s
then-effective tax rate, expressed as a decimal, and (B) is equal to the sum of:
(i) the annual yield on the then-current 5-year U.S. Treasury Note, and (ii) a
spread (which will not be less than 0.10%) indicative of ML & Co.’s borrowing
cost for transactions of similar structure and average maturity to the annuity,
as determined by ML & Co.

     (c) Merrill Lynch’s Right to Alter Payment Date. Notwithstanding the
provisions of Sections 5.1(a) and (b), if the Participant chooses an illiquid
private equity benchmark, the Administrator may, in his or her sole discretion,
direct that the Account Balance be paid as amounts are distributed by the
underlying private equity fund rather than in accordance with the Participant’s
original elections.

5.2 Termination of Employment.

     (a) Death, Retirement, Rule of 45. Upon a Participant’s death or Retirement
(as defined in this Plan), or termination when the Participant complies with the
Rule of 45 (as defined in this Plan) prior to payment, the Account Balance will
be paid, in accordance with the Participant’s elections and as provided in
Section 5.1(a) or (b), as applicable, to the Participant or to the Participant’s
beneficiary (in the event of death); provided, however, that (1) in the event
that the Participant enters into competition with the business of Merrill Lynch,
he or she will not be eligible for Retirement or Rule of 45 treatment under this
Section 5.2 (a) and (2) in the event that a beneficiary of the Participant’s
Account is the Participant’s estate or is otherwise not a natural person, then
(i) if the Participant has elected a regular payment election pursuant to
Section 5.1(a), the applicable portion of the Account Balance will be paid in a
single payment to such beneficiary notwithstanding any election of installment
payments, and (ii) if the Participant has elected modified installment payments
pursuant to Section 5.1(b), the applicable portion of the Account Balance will
continue to be payable as modified installment payments or annuitized payments,
as the case may be, in accordance with Section 5.1(b), but only to a single
person consisting of the administrator or executor of the Participant’s estate
or another

- 13 -



--------------------------------------------------------------------------------



 



person lawfully designated by the administrator or executor (and in the event no
such person is designated within a reasonable time, payment will be made in a
lump sum).

     (b) Other Termination of Employment — Forfeiture of Leverage.

         (1) If the Participant’s employment terminates at any time for any
other reason than those described in Section 5.2 (a), then, notwithstanding the
Participant’s elections hereunder, any Available Balance will be paid to the
Participant, as soon as practicable, in a single payment to the extent that the
Account Balance is fully liquid, or as available, as soon thereafter as is
practicable, notwithstanding the Participant’s elections hereunder.

        (2) In the event that a Participant’s employment terminates at any time
for any reason other than death or disability or in the event that the
Participant qualifies for Retirement under this Plan, such Participant will
forfeit all rights to the unvested leveraged portion of such Participant’s ML
Ventures Units, including any future Leveraged Distributions, unless the
Administrator, in his or her sole discretion, determines that such forfeiture
would be detrimental to Merrill Lynch; provided, however, that such forfeiture
will not occur: if (a) the Participant is terminated by ML & Co. as the result
of a reduction in staff, (b) the Participant delivers to ML & Co. a release of
claims (in a form approved by the Administrator and counsel) he or she may have
against the corporation or any of its subsidiaries, and (3) such Participant
complies with the terms of such release. In the event of such forfeiture, the
Participant’s Account Balance and Debit Balance will be restated, as of the date
of termination, to reflect what such balances would have been had the
Participant selected no leverage under Section 3.4(c). To the extent necessary,
the Participant’s Account Balance will also be adjusted, as of the date of the
termination, to credit the Participant with the amount of any Unleveraged
Distributions that were previously applied to the repayment of the Leveraged
Principal Amount and any Interest Amounts and, to the extent necessary, any
Leveraged Distributions paid out to the Participant will be restated as a Debit
Balance. Leveraged and Unleveraged Distributions shall be deemed to have been
applied and distributed proportionately. All calculations hereunder shall be
made by the Administrator and shall be final and conclusive.

     (c) Leave of Absence, Transfer or Disability. The Participant’s employment
will not be considered as terminated if the Participant (1) is on an approved
leave of absence; (2) transfers or is transferred but remains in the employ of
the Company or an unconsolidated affiliate; or (3) is eligible to receive
disability payments under the ML & Co. Basic Long-Term Disability Plan.

     (d) Discretion to Alter Payment Date. Notwithstanding the provisions of
Sections 5.2(a) and (b), if the Participant’s employment terminates for any
reason, the Administrator may, in his or her sole discretion, direct that the
Account Balance be paid at some other time or that it be paid in installments;
provided that no such direction that adversely affects the rights of the
Participant or his or her beneficiary under this Plan shall be implemented
without the consent of the affected Participant or beneficiary.

5.3 Withholding of Taxes.

     ML & Co. will deduct or withhold from any payment to be made or deferred
hereunder any U.S. Federal, state or local or foreign income or employment taxes
required by law to be withheld or require the Participant or the Participant’s
beneficiary to pay any amount, or the balance of any amount, required to be
withheld.

- 14 -



--------------------------------------------------------------------------------



 



5.4 Beneficiary.

     (a) Designation of Beneficiary. The Participant may designate, in a writing
delivered to the Administrator or his or her designee before the Participant’s
death, a beneficiary to receive payments in the event of the Participant’s
death. The Participant may also designate a contingent beneficiary to receive
payments in accordance with this Plan if the primary beneficiary does not
survive the Participant. The Participant may designate more than one person as
the Participant’s beneficiary or contingent beneficiary, in which case (i) no
contingent beneficiary would receive any payment unless all of the primary
beneficiaries predeceased the Participant, and (ii) the surviving beneficiaries
in any class shall share in any payments in proportion to the percentages of
interest assigned to them by the Participant.

     (b) Change in Beneficiary. The Participant may change his or her
beneficiary or contingent beneficiary (without the consent of any prior
beneficiary) in a writing delivered to the Administrator or his or her designee
before the Participant’s death. Unless the Participant states otherwise in
writing, any change in beneficiary or contingent beneficiary will automatically
revoke prior such designations of the Participant’s beneficiary or of the
Participant’s contingent beneficiary, as the case may be, under this Plan only;
and any designations under other deferral agreements or plans of the Company
will remain unaffected.

     (c) Default Beneficiary. In the event that a Participant does not designate
a beneficiary, or no designated beneficiary survives the Participant, the
Participant’s beneficiary shall be the Participant’s surviving spouse, if the
Participant is married at the time of his or her death and not subject to a
court-approved agreement or court decree of separation, or otherwise the person
or persons designated to receive benefits on account of the Participant’s death
under the ML & Co. Basic Group Life Insurance Plan (the “Life Insurance Plan”).
However, if an unmarried Participant does not have coverage in effect under the
Life Insurance Plan, or the Participant has assigned his or her death benefit
under the Life Insurance Plan, any amounts payable to the Participant’s
beneficiary under the Plan will be paid to the Participant’s estate.

     (d) If the Beneficiary Dies During Payment. If a beneficiary who is
receiving or is entitled to receive payments hereunder dies after the
Participant dies, but before all the payments have been made, the portion of the
Account Balance to which that beneficiary was entitled will be paid as soon as
practicable in one lump sum to such beneficiary’s estate and not to any
contingent beneficiary the Participant may have designated; provided, however,
that if the beneficiary was receiving modified installment payments or
annuitized payments pursuant to Section 5.1(b), the applicable portion of the
Account Balance will continue to be paid as modified installment payments or
annuitized payments, as the case may be, in accordance with Section 5.1(b), but
only to a single person consisting of the administrator or executor of the
beneficiary’s estate or another person lawfully designated by the administrator
or executor (and in the event no such person is designated within a reasonable
time, payment will be made in a lump sum).

5.5 Hardship Distributions.

     ML & Co. has the sole discretion, but shall not be required to, pay to the
Participant, on such terms and conditions as the Administrator may establish,
such part or all of the Account Balance as he or she may, in his or her sole
discretion based upon substantial evidence submitted by the Participant,
determine necessary to alleviate hardship caused by an unanticipated emergency
or necessity outside of the Participant’s control affecting the Participant’s
personal or family affairs. Such payment will be made only at the Participant’s

- 15 -



--------------------------------------------------------------------------------



 



written request and with the express approval of the Administrator and will be
made on the date selected by the Administrator in his or her sole discretion.
The balance of the Account, if any, will continue to be governed by the terms of
this Plan. Hardship shall be deemed to exist only on account of expenses for
medical care (described in Code Section 213(d)) of the Participant, the
Participant’s spouse or the Participant’s dependents (described in Code Section
152); payment of unreimbursed tuition and related educational fees for the
Participant, the Participant’s spouse or the Participant’s dependents; the need
to prevent the Participant’s eviction from or, foreclosure on, the Participant’s
principal residence; unreimbursed damages resulting from a natural disaster; or
such other financial need deemed by the Administrator in his or her sole
discretion to be immediate and substantial.

5.6 Domestic Relations Orders.

     Notwithstanding the Participant’s elections hereunder, ML & Co. will pay
to, or to the Participant for the benefit of, the Participant’s spouse or former
spouse the portion of the Participant’s Account Balance specified in a valid
court order entered in a domestic relations proceeding involving the
Participant’s divorce or legal separation. Such payment will be made net of any
amounts the Company may be required to withhold under applicable federal, state
or local law. After such payment, references herein to the Participant’s
“Deferred Amounts” (including, without limitation, for purposes of determining
the Annual Charge applicable to any remaining Account Balance) shall mean the
Participant’s original Deferred Amounts times an amount equal to one minus a
fraction, the numerator of which is the gross amount (prior to withholding) paid
pursuant to the order, and the denominator of which is the Participant’s Account
Balance immediately prior to payment.

5.7 No Actions Permitted that Would Cause Constructive Receipt.

     Notwithstanding any provision of the Plan to the contrary, no acceleration
or other modification of the time or form of payment of any amount under the
Plan shall be permitted to the extent that such acceleration or modification
would cause any Participant or Beneficiary to be in constructive receipt of any
amount hereunder.

ARTICLE VI

ADMINISTRATION OF THE PLAN

6.1 Powers of the Administrator.

     The Administrator has full power and authority to interpret, construe and
administer this Plan so as to ensure that it provides deferred compensation for
the Participants as members of a select group of management or highly
compensated employees within the meaning of Title I of ERISA. The
Administrator’s interpretations and construction hereof, and actions hereunder,
including any determinations regarding the amount or recipient of any payments,
will be binding and conclusive on all persons for all purposes. The
Administrator will not be liable to any person for any action taken or omitted
in connection with the interpretation and administration of this Plan unless
attributable to his or her willful misconduct or lack of good faith. The
Administrator may designate persons to carry out the specified responsibilities
of the Administrator and shall not be liable for any act or omission of a person
as designated.

- 16 -



--------------------------------------------------------------------------------



 



6.2 Grantor Trust.

     Creation of Trust. The Administrator shall be empowered (but shall not be
required) to create a grantor trust to hold assets representing the amounts
deferred under this Plan on such terms and conditions as the Administrator shall
approve. The trustee of the grantor trust shall be a party unaffiliated with the
Company.

6.3 Payments on Behalf of an Incompetent.

     If the Administrator finds that any person who is entitled to any payment
hereunder is a minor or is unable to care for his or her affairs because of
disability or incompetency, payment of the Account Balance may be made to anyone
found by the Administrator to be the committee or other authorized
representative of such person, or to be otherwise entitled to such payment, in
the manner and under the conditions that the Administrator determines. Such
payment will be a complete discharge of the liabilities of ML & Co. hereunder
with respect to the amounts so paid.

6.4 No Right of Set-Off.

     Unless specifically authorized by a Participant, the Company shall have no
right of set-off with respect to any Participant’s Account Balances or Account
under the Plan and unless so authorized, the Company shall not withhold any sums
owed to a Participant under the Plan.

6.5 Corporate Books and Records Controlling.

     The books and records of the Company will be controlling in the event that
a question arises hereunder concerning the amount of Adjusted Compensation,
Incentive Compensation, Sign-On Bonus, Eligible Compensation, the Deferred
Amounts, the Account Balance, the designation of a beneficiary, or any other
matters.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.1 Litigation.

     The Company shall have the right to contest, at its expense, any ruling or
decision, administrative or judicial, on an issue that is related to the Plan
and that the Administrator believes to be important to Participants, and to
conduct any such contest or any litigation arising therefrom to a final
decision.

7.2 Headings Are Not Controlling.

     The headings contained in this Plan are for convenience only and will not
control or affect the meaning or construction of any of the terms or provisions
of this Plan.

- 17 -



--------------------------------------------------------------------------------



 



7.3 Governing Law.

     To the extent not preempted by applicable U.S. Federal law, this Plan will
be construed in accordance with and governed by the laws of the State of New
York as to all matters, including, but not limited to, matters of validity,
construction, and performance.

7.4 Amendment and Termination.

     ML & Co., through the Administrator, reserves the right to amend or
terminate this Plan at any time, except that no such amendment or termination
shall adversely affect the right of a Participant to his or her Account Balance
(as reduced by the Annual Charge, the Debit Balance or the Leveraged Principal
Amount and Interest thereon, as set forth in Section 3.4) as of the date of such
amendment or termination.

- 18 -